Case: 14-10673      Document: 00513077208         Page: 1    Date Filed: 06/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-10673                                    FILED
                                  Summary Calendar                              June 12, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

HERIBERTO BERUMEN LUNA, also known as Beto,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:13-CR-26


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Heriberto Berumen
Luna has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Luna has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Luna’s claim of ineffective
assistance of counsel; we therefore decline to consider the claim without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10673     Document: 00513077208       Page: 2   Date Filed: 06/12/2015


                                  No. 14-10673

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Luna’s response.        We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Luna’s pro se request for counsel’s removal is DENIED as
unnecessary, and his request for appointment of new counsel is DENIED as
untimely. Cf. United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2